 In the Matter of H. O. CANFtELDCOMPANY,EMPLOYERand H.O.CANFIELDRUBBERWORKERS UNION, PETITIONERCase No. 2-RC-40.-Decided March 5, 1948Kaye, Scholer, Fierman ct Hays,byMr. Frederick R. Livingston,of New York City, for the Employer.Mr. Irwin E. Friedman,of Bridgeport, Conn., for the Petitioner.Mr. Harry Friedson,of New York City, for the Intervenor.'DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Bridge-port, Connecticut, on December 5, 1947, before Herbert C. Kane, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.2 Subsequent to thehearing, the Intervenor made a motion for oral argument before theBoard. Inasmuch as the record and the brief filed herein, in our opin-ion, adequately present the issues and positions of the parties, themotion is hereby denied.I Although counsel for the Intervenor stated that he was the attorney for the Intervenorand certain named individuals, it would appear that the latter are members of the Inter-venor and are not attempting to intervene or otherwise participate individually in theproceeding2At the hearing and in its biief, the Intervenor moved, in effect, to dismiss the petition.The hearing officer reserved ruling on the motion for the Board. The record discloses thatthe notice of hearing was erroneously accompanied by a petition in another proceedingrather than by the petition herein, but that the notice itself couectly indicated the parties,case number, and time and place of hearing It shows further that the Intervenor appearedand was served with a copy of the petition at the hearing, participated fully in the pro-ceeding, examined and cross-examined witnesses, was afforded full opportunity to introduceevidence, and filed briefs with the BoardIndeed, counsel for the Intervenor has not, inhis brief, pointed to any matters of a relevant nature not already covered at the hearingIn view of all the foregoing, and on the basis of the entire record in the case, we are ofthe opinion that the Intervenor has not been prejudiced by the alleged irregularity of serviceof the Notice of HearingAccordingly, the motion to dismiss is hereby denied.And forthe same reasons we find that the Intervenor was not prejudiced by the hearing officer'sdenial of its motion for a continuance.(Matter of Merrill Motor Line,58 N L. R. B 828 )In reaching this conclusion we find it unnecessary to rely upon a letter, dated December1, 1947, from the Board to the Intervenor explaining the above inadvertence and enclosingthe proper petitionThe evidentiary value of the letter is being attacked by the Intervenoron the ground that it was introduced into evidence, despite the objection that there wasno proof of service upon the Intervenor.76 N. L. R. B., No. 92.606 H. 0. CANFIELD COMPANY607Upon the entire record in the case, the National Labor RelationsBoard 3 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERH. 0. Canfield Company, Inc., a Connecticut corporation with itsprincipal office and place of business in Bridgeport, Connecticut, isengaged in the manufacture of molded, extruded, and cut rubber goods.During the past year the Employer purchased raw materials exceeding$250,000 in value, approximately 75 percent of which represented ship-ments from places outside the State of Connecticut.During the sameperiod, sales of finished products exceeded $1,000,000, of which ap-proximately 75 percent represented shipments to points outside theState.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.'United ConstructionWorkers, herein called the Intervenor, is alabor organization affiliated with the United Mine Workers of Amer-ica, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain employees of the Employer untilthe Petitioner has been certified by the Board in an appropriate unit.3Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-man panel consist-ing of the undersigned Board Members [Houston, Murdock,and Gray].4At the hearing, and in its brief, the Intervenor contended that the hearing officer wasin error in not allowing it to explore the question of whether the Petitioner was dominatedor interfered with by the EmployerThe Board has previously stated that "in the ordinaryrepresentation proceeding,the issues aie normally limited to those concerning jurisdiction,whether a question concerning representation has arisen,and the appropriate bargainingunit or unitsIn administeringthe Act,the Board has found it to be convenient and prac-ticable for the most part rigidly to exclude any proffered evidence on unfair labor prac-tices in a representation proceeding"Matter of Flint Manufacturing Company,62 N. L.ItB. 1003.See also,Matter of Pacific Manifoldtang Book Company,Inc, et al,64 N. L.R B 1257Case No 2-C-7098,inwhich the Intervenor charged the Employer with violation ofSection 8(1) and 8(5) of the Act,was dismissed by the Regional Director on November26, 1947, for failure of the Intervenor to comply with the requirements of Section 9 (f),(g),-and(h) of the Act,as amendedNo appeal was taken from the Regional Director'sruling within the time provided therefor. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 24, 1946, the Employer and the Intervenor entered intoa contract covering substantially the same employees involved herein.With regard to its duration and termination the contract providedas follows :"This agreement shall continue for a period of two years fromdate hereof.Either party shall have the right to reopen thisagreement for the purpose of renegotiating any of the economicbenefits herein contained by giving to the other written noticeof a desire so to do on or before forty-five days before July 23,1947.In the event that such written notice is given, the partiesshall then endeavor to agree upon such changes in the contract,which changes, when agreed to, shall be retroactive as of July 24,1947.In the event the parties are continuing negotiations sub-sequent to July 24, 1947, the contract shall continue in full forceand effect.In the event that the parties are unable to come to anagreement, then either party shall have the right to give to theother a fourteen day written notice of final termination of theagreement . . ."[Italics supplied.]On July 9, 1947, the Intervenor gave the Employer 14 days noticein writing of its desire to terminate the contract on July 24, 1947,in accordance with its terms.At the hearing the Intervenor urged, in effect, that notwithstandingits termination notice, its contractual relationship was a bar to thisproceeding.In support of its contention, the Intervenor offered toprove that at the time of the execution of its written contract with theEmployer the parties to the agreement had concurrently reached averbal agreement providing that contractual relations were to continuebetween the parties despite any notice of termination which mightbe served in accordance with the terms of the written contract.Thehearing officer, however, rejected Intervenor's offer of proof of theverbal agreement and the Intervenor took exception to his ruling.Even assuming that the hearing officer's ruling was erroneous, we areunable to agree with the Intervenor's conclusion based on these facts.As a general rule, evidence of a collateral oral agreement may not beused to contradict the terms of a written contract.' In any event, wehave frequently held that true stability in labor relations is not at-tained until collective bargaining agreements have been reduced towriting and signed.'We therefore attach no significance for contractbar purposes to the oral understanding between the parties and wefind that there is no obstacle to an election at this time.SeeWigmore On Evidence,Third Edition,Vol. IX, Sec.2425et seq.CfMatter ofHollywood Brands,Inc,70 N.L. R. B. 706.1Matter of Eicor, Inc,46 N L. R. B 1035. H. O. CANFIELD COMPANY609We find that a question affecting commerce exists colicerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.lv.THE APPROPRIATE UNITThe parties agree generally that all employees of the Employer atitsBridgeport, Connecticut, plant, excluding executives, office, officeclerical, sales, technical and professional employees (including chem-ists, assistant chemists, professional engineers and assistant profes-sional engineers, technicians and assistant technicians), productionschedulers, cost clerks, foremen, assistant foremen and all supervisorsconstitute an appropriate unit.'The parties disagree regarding theinclusion in the unit of pay-roll timekeepers.There is also a ques-tion as to the disposition to be made of watchmen.Pay-roll timekeepers:The Petitioner requests that salaried factoryclerical employees, including pay-roll timekeepers, be excluded fromthe appropriate unit.The Intervenor contends that factory clericals,including pay-roll timekeepers, should be included, whereas the Em-ployer urges the exclusion of pay-roll timekeepers on the ground thatthey are salaried and confidential employees.Although at the time of the execution of the Intervenor's contractwith the Employer,hourly paidfactory clericals were employed inthe plant and were included in the agreed appropriate built, there arepresently no employees classified as hourly paid or salaried factoryclerks and the record does not show whether the Employer plans toengage any employees in this category.However, the Employer doesemploy salaried pay-roll timekeepers, who act as production clerks.The Intervenor maintains that the pay-roll timekeepers are doingthe same work as that formerly done by the factory clerical employeesand should, therefore, be included in the unit.The record shows thatfactory clericals were included in the unit by the 1946 agreement, andthat they were paid on an hourly basis. The factory clerks madeproduction and piecework counts for submission for final wage com-putation to the salary office, which had custody of the various wagerates.The record shows further that the factory clerks did not handlethe time cards of hourly paid employees who were not on an incentivebasis.The time cards of these employees were sent directly to thesalary office which made the pay calculations.Upon the discontinu-ance of the factory clerical classification by the Employer, some of thefactory clerical employees were transferred and reclassified as pay-1 There are approximately 330 employeesin the alleged appropriate unit. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll timekeepers, and placed on a salary basis. In addition to the func-tions that the factory clerical employees formerly had, the timekeepersare required to enter wage rate data on time cards which are submittedto the salary office for final computation of weekly earnings.Although the pay-roll timekeepers now enter the hourly rate as wellas the production record of employees, we perceive no essential dif-ference between their duties and those of factory clericals whom theyare apparently replacing.Moreover, in prior decisions we havepointed out that in the performance of their duties timekeepers areno different from factory clerical employees and that their workingconditions associate them closely with production employees.We havealso heretofore rejected the contention that timekeepers such as theseare confidential employees."And with regard to the contention thatthe salaried status of the timekeepers warrants their exclusion fromthe unit, we have always held that, while the Board will consider theform in which particular individuals or categories of employees arecompensated as an aid in determining their proper classification forunit purposes, differences in the mode of paymentper sewill not oper-ate to exclude such employees from a unit in which they might other-wise be included.'Accordingly, in view of all the foregoing, andinasmuch as the timekeepers are closely allied in their collectivebargaining interests with the production and maintenance employees,we shall include the timekeepers in the unit.Watchmen:The parties took no position regarding the inclusion orexclusion of the two watchmen in the plant. The watchmen, who areon duty during the night, patrol the plant, punch inspection timeclocks, prevent the entry of unauthorized persons and otherwise protectcompany property.We are of the opinion that these employees, byvirtue of their plant-protection duties, are guards within the meaningof the amended Act.We shall exclude the watchmen from the unit.'°We find that all employees of the Employer at its Bridgeport,Connecticut, plant, including timekeepers, but excluding executives,office, office clerical, sales, technical and professional employees, (in-cluding chemists, assistant chemists, professional engineers and assist-ant professional engineers, technicians and assistant technicians) , pro-duction schedulers, cost clerks, watchmen, foremen, assistant foremenand all supervisors, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.8Matterof Northwest Engineering Company,73 N L R B 40 and cases cited therein.9Matter of EdgewaterSteelCompany,56 N L R B 177811Matterof C V. Hill t Company, Inc,76 N L R B 158 H. 0. CANFIELD COMPANYV. THE DETERMINATION OF REPRESENTATIVES611Although a strike, called by the Intervenor, has been in progressat the Employer's plant since July 25, 1947, the plant has continuedto operate with replacements.All the parties desire an immediateelection, but differ as to the proper date to be used in determiningeligibility to vote.The Intervenor urges that the pay roll prior toJuly 25, 1947, the date of the strike, be used in determining eligibility.The Petitioner and the Employer urge that the pay roll immediatelypreceding the election, which is the Board's customary eligibility date,be used.Under Section 9 (c) (3) of the Act, as amended, only thosestrikers who are entitled to reinstatement are eligible to vote.For thereasons pointed out inMatter of The Pipe Machinery Company,`wecan best ascertain the facts essential to the application of the afore-mentioned section by proceeding with an immediate election, using acurrent pay roll and permitting affected individuals to cast ballotsunder challenge with the proviso that their ballots shall not be countedunless the results of the election make it necessary to do so. In theevent that the counting of the challenged ballots would affect theresults of the election, the question as to which of these ballots shallbe opened and counted will await a further investigation concerningthe employment status of the affected individuals.Accordingly we shall direct an immediate election, permitting allemployees to participate who were employed during the pay-rollperiod immediately preceding the date of this Direction.All personshired since July 25, 1947, the date of the strike, and all strikers shallbe deemed presumptively eligible to vote, subject to challenge.'2Some question arose at the hearing as to the status of probationaryemployees.At the time of the hearing there Were approximately 20employees who were serving the company's customary 2-week proba-tionary period.During this time the Employer regards such em-ployees as temporary.However, if an employee is retained after serv-ing this 2-week probationary period he is considered a permanentenmployee.The record indicates that probationary employees in all11 76N L R B 24712We wish to make it clear that nothing in this Direction should be construed as indi-cating that the Board has prejudged in any respect any of the questions which may bedrawn into issue by it challenge to the eligibility of certain voters, including Suchquestionsas whether (1) a new empio%ce is a permanent replacement, (2) a striking employee hasbeen validly replaced, or (3) any employee's position no longer exists by reason of itspermanentdiscontinuance for economic reasonsMatter of LonghornRoofing Products,Inc,67 N. L R. B 84;Matter of Geilich Tanning Company,59 N. L. R.B 1183.781902-48-vol 76-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDprobability become permanent employees.13We shall permit proba-tionary employees to cast ballots in the election.DIRECTION OF ELECTION 14As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with H. O. Canfield Company, Bridge-port, Connecticut, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Second Region, subject to Sections 203.61 and 203.62,of National Labor Relations Board Rules and Regulations-Series 5,and to our determination in Section V,supra,among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Di-rection, including employees who did not work during said pay-rollperiod because they Were ill or on vacation or temporarily laid off, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement,' to determine whether or not they desire to be repre-sented by H. O. Canfield Rubber Workers Union, for the purposesof collective bargaining.iswe find it unnecessary, therefore, to pass upon the piopriety of the hearing officer'sresection of the Inteivenor's offer to prove that the employees presently in the plant arenot permanent employees and that only those employees employed before the strike areeligible to vote" Having failed to achieve compliance, or to initiate steps for compliance with the filingrequirements of Section 9 (f), (g), and (h) of the Act, the Intervenor will not be accordeda place on the ballot"As noted above, we are unable to determine at this stage of the proceeding who fallswithin this description.We shall therefore follow the practice outlined inMatter of ThePipe Machinery Company,referred to above, and permit both strikers and their replace-ments to vote under challenge.